Citation Nr: 1534860	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss prior to December 17, 2011, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran has active service from June 1970 to January 1972 and February 1991 to March 1991, and has unverified active service from August 1986 to February 1987.

This matter comes before the Board of Veterans Appeals Board on appeal from a
July 2008 rating decision of a Department of Veterans Affairs (VA) Regional
Office (RO), which granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective February 6, 2008. By a January 2012 rating decision of the Appeals Management Center (AMC), the rating assigned to the Veteran's bilateral hearing loss was increased to 20 percent,
effective December 17, 2011. As the 20 percent rating is less than the maximum
available rating, and there remains a period of time during the appellate period
during which the 20 percent rating was not in place, the issue remains on appeal
See v Brown, 6 Vet App 35, 38 1993.

In June 2011, the Veteran and his spouse testified before the undersigned Veterans
Law Judge, seated at the RO. A transcript of the hearing has been associated with the claims file. 

In November 2011, and most recently in May 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is required prior to the Board's adjudication of the issue on appeal. The Board finds that there was not substantial compliance with the directives of its May 2014 remand. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board, at the time of its May 2014 remand, noted that the Veteran underwent VA audiological examination in July 2013 in connection with his claim of entitlement to service connection for tinnitus, wherein his bilateral hearing acuity was measured. The Board found that the AOJ had not had the opportunity to review such evidence, as it had issued a Supplemental Statement of the Case (SSOC) in January 2012.  The Board directed the AOJ to readjudicate the Veteran's claim, considering all new evidence.

However, it does not appear that the AOJ reviewed the July 2013 VA audiological examination report. The AOJ issued a SSOC in September 2014, resultant to the Board's May 2014 remand; however, it specifically reported that no additional pertinent medical evidence was received. Interestingly, in the portion of the SSOC wherein the AOJ listed the evidence considered, it listed "Treatment records, Denver VAMC, January 14, 2004 to July 18, 2013." While the VA audiological examination report referenced above is dated on July 18, 2013, review of the Veteran's claims file is silent for any VA treatment records from any VA Medical Center (VAMC). In any event, the AOJ did not review the July 2013 VA audiological examination report and readjudicate the Veteran's claim considering such. Stegall, 11 Vet. App. 268.

Also, it remains unclear if the AOJ meant to associate with the claims file the Veteran's VA treatment records from the VAMC in Denver dated from January 2004 to July 2013, or if such records exist. On remand, the AOJ should clarify if such records exist, and if so, obtain and associate the records with the claims file. 

Further, at the time of the Board's May 2014 remand, it also directed the AOJ to seek from the Veteran information as to any outstanding private audiological treatment records. In a May 2014 letter, the AOJ requested such and to date, the Veteran has not responded. As the claim is being remanded for due process considerations, on remand, the AOJ should provide the Veteran a final opportunity to provide or identify any outstanding private audiological treatment records. 
Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete and submit such for his outstanding private audiological treatment records. Advise the Veteran that he may submit his private treatment records if he so chooses. Attempt to obtain and associate with the claims file any identified private treatment records. If a negative response is received from any treatment facility, or if sufficient attempts to obtain the records are futile; the Veteran should be properly notified and the claims file properly documented.

2. Confirm if there exists VA treatment records from the VAMC in Denver, Colorado, dated from January 2004 to July 2013, and if so, associate the records with the claims file. If a negative response is received from any treatment facility, or if sufficient attempts to obtain the records are futile; the Veteran should be properly notified and the claims file properly documented.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record, specifically to include the July 18, 2013, VA audiological examination report. If the action remains adverse, provide the Veteran and his representative with a SSOC and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




